STATE OF MICHIGAN

                           COURT OF APPEALS



TEREES WILLIAMS,                                                    UNPUBLISHED
                                                                    February 23, 2017
               Plaintiff-Appellant,

v                                                                   No. 330378
                                                                    Muskegon Circuit Court
JERVISS-FETHKE INSURANCE AGENCY,                                    LC No. 13-049185-CK

               Defendant-Appellee.


Before: BORRELLO, P.J., and MARKEY and M. J. KELLY, JJ.

PER CURIAM.

        Plaintiff appeals by right the trial court’s order vacating its previous order granting
plaintiff’s motion for installment payments. We affirm.

        This case arises from case evaluation sanctions ordered against plaintiff. After plaintiff
unsuccessfully attempted to litigate a negligence claim against defendant, the trial court ordered
plaintiff to pay case evaluation sanctions in the amount of $14,041.70. After plaintiff repeatedly
failed to attend a creditor’s examination, defendant requested a garnishment of plaintiff’s wages,
and a writ of garnishment was entered on May 26, 2015. On June 23, 2015, plaintiff filed a
motion and affidavit for installment payments, which the trial court denied on July 14, 2015.
Plaintiff filed a second motion for installment payments on July 27, 2015, which the trial court
denied on August 13, 2015, because plaintiff had transferred some of her rental properties for no
consideration after the trial court entered its judgment for sanctions.

       On September 4, 2015, plaintiff submitted a third motion and affidavit for installment
payments. On September 18, 2015, plaintiff submitted an order to the court clerk for a judgment
on this motion. On September 21, the trial court, under Judge Marietti, granted plaintiff’s
motion. The same motion was later denied on September 28, 2014, by Judge Hicks, who had
presided over all other aspects of plaintiff’s case up to that point. On October 2, 2015, Judge
Hicks vacated the September 21, 2015 order regarding plaintiff’s motion for installment
payments because that the order was issued in error.

       On appeal, plaintiff’s sole argument is that the trial court erred by vacating the September
21, 2015 order. We disagree. “This Court reviews for an abuse of discretion a trial court’s
decision to grant relief from an order.” Fisher v Belcher, 269 Mich. App. 247, 262; 713 NW2d 6
(2005). “An abuse of discretion occurs when the trial court’s decision is outside the range of


                                                -1-
reasonable and principled outcomes.” Ronnisch Constr Group, Inc v Lofts on the Nine, LLC,
499 Mich. 544, 552; 886 NW2d 113 (2016).

       Under MCR 2.612(C)(1)(a), a trial court may grant a party relief from judgment on the
grounds of “[m]istake, inadvertence, surprise, or excusable neglect.” A “mistake” under MCR
2.612(C)(1)(a) “may be a mistake of the trial court.” Altman v Nelson, 197 Mich. App. 467, 477;
495 NW2d 826 (1992).

        Here, in vacating the September 21, 2015 order, the trial court noted that when plaintiff’s
motion was granted, it was technically still pending before Judge Hicks and had been neither
granted nor denied. The trial court also noted that its error in granting plaintiff’s motion was a
result of plaintiff’s filing a motion with the clerk’s office during Judge Hicks’s absence. Further,
when the trial court denied this same motion on September 28, 2015, the trial court noted that
plaintiff failed to present any new evidence to the trial court. Thus, it appears that the trial
court’s grant of plaintiff’s motion was inadvertent and a mistake because the court intended for
the motion to be denied. Accordingly, the trial court did not abuse its discretion by vacating its
previous order under MCR 2.612(C)(1)(a).

         To the extent that plaintiff argues that the trial court abused its discretion because the
order was properly entered under MCR 3.104(B), her argument is without merit. Under MCR
3.104(B), the trial court may grant a motion for installment payments if no objections are filed
within 14 days. Plaintiff correctly asserts that the trial court’s grant of her motion was not error
under MCR 3.104(B). However, plaintiff’s argument does not address the trial court’s mistake
in that it intended to deny her motion but erroneously granted it during Judge Hicks’s absence
when the motion had yet to be either granted or denied. Moreover, plaintiff does not argue that
the trial court abused its discretion by vacating the order under MCR 2.612(C)(1)(a) because the
order was entered inadvertently and by mistake.

       We affirm. As the prevailing party defendant may tax costs pursuant to MCR 7.219.

                                                             /s/ Stephen L. Borrello
                                                             /s/ Jane E. Markey
                                                             /s/ Michael J. Kelly




                                                -2-